        Case: 3:18-cv-01061-bbc Document #: 45 Filed: 11/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SCOTT MAHER,

        Plaintiff,
                                                    Case No. 18-cv-1061-bbc
   v.

WISCONSIN DEPARTMENT OF
HEALTH & HUMAN SERVICES, SAND
RIDGE SECURE TREATMENT
FACILITY AND DOUG BELLILE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of the

defendants dismissing this case.




        /s/                                             11/10/2020
        Peter Oppeneer, Clerk of Court                        Date
